95 N.Y.2d 897 (2000)
JOHN Q. MCQUILLAN, Appellant,
v.
KENYON & KENYON et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 7, 2000.
Decided October 17, 2000.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellant's motion for leave to appeal *898 to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.